Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 3, 5-10, 12, 14-18 have been amended; claim 19 newly canceled; claims 1, 3, 5-10, 12, 14-18 are pending.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/474948, 62/500981, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  For claim 6 and 9, the prior-filed appears not to teach contention free RACH resource and beam and a corresponding random access channel (RACH) resource respectively. A later filed 62/519662, filed on June 14th 2017, does appear to provide adequate support. 
Claim Interpretation
The limitation in claim 6, 15,  of a contention free RACH resource (that) is  unavailable is absent from the Specification and is being interpreted to be a contention based resource being available as depicted in Figure 3. Clarification requested. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 5, 7, 8, 10, 12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0387440 hereafter Yiu) in view of R2-1700864 (Ericsson “Conditional handover” 3GPP TSG-RAN WG2 #97 13th – 17th Jan 2017). 

For claims 1, 10,  Yiu discloses a transceiver (e.g. 415, 404 Figure 4); and a processor (405 Figure 4): and the transceiver is configured to receive, from a network node associated with a  cell (e.g. 111 Figure 1A access node within a cell [0032]), a conditional reconfiguration message (914 Figure 9 conditional handover [0195]) that includes information indicating a trigger condition (e.g. CHO condition fulfilled 1045 Figure 10) and configuration information  (low threshold [0195] ) for performing handover (source to target Figure 1B) to  another cell (from eNB 111 to 112 Figure 9) based a determination that that the  trigger condition is met (1045 Figure 10), wherein the trigger condition (922 Figure 9 measurement fulfill HO condition) is met at least upon failure of a radio link failure (RLF) ([0052] RFL due triggered by low signal strength) or when measured signal quality (channel quality Figure 1E) associated with a beam of the network node (e.g. source 011 Figure 1E) falls below a threshold (MR criterion 148 Figure 1E), wherein the threshold is associated with a plurality of beams (for both source 011 and target 012 Figure 1E); and wherein the processor is configured to: store the information indicating the trigger condition (e.g. CHO command with first and second conditions [0019] e.g. CHO condition and exit condition [0056])  and the  configuration information for handover to the another cell ([0196-0197] CHO command held until 916 determination Figure 9); 
	monitor, within a time period,   (timer validity duration 144 Figure 1C), the cell and the another cell for the trigger condition (143 Figure 1C [0044]) and
	perform the handover ([0202] HO condition fulfilled) to the another cell on a condition that the trigger condition is met ([0202] proceed to HO 1050 Figure 10) before the time period has elapsed (144 Figure 1C HO command valid before timer expiration 145 Figure 1C).

Yiu teaches two trigger conditions based on signal measurements prior to handover, a first condition, which would trigger a handover (CHO condition) and a second condition, which would abort a handover (exit condition). There may be some ambiguity about release [0052 Yiu], whether the source base station is being “released” 

Without ambiguity whether a handover is performed, R2-1700864 discloses receiving, by the WTRU (UE Figure 1) from a network node associated with a cell (serving cell Figure 1), a conditional reconfiguration message (message 4 conditional HO Figure 1) that includes information indicating a trigger condition (message 4 “high” threshold Figure 1) and configuration information (measurements) for performing handover to another cell based on a determination that the trigger condition is met (fulfill HO condition, UE trigger HO Figure 1), wherein the trigger condition  (serving cell falls below high threshold Figure 1) is met at least upon failure of a radio link or when a measured signal quality associated with a beam of the network node falls below a threshold, (page 2 evaluate measurements and trigger the handover when those conditions are fulfilled) wherein the threshold is associated with a plurality of beams (page 2 many cells or beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to adopt R2-1700864 method of pre-configuring handover conditions by the gNB to lower the time-to-trigger (TTT) and measurement hysteresis to reduce handover failure rate (page 1). 

For claims 3, 12, Yiu discloses wherein a signal quality measurement (MR measurement report Figure 1B) associated with a target cell (012 Figure 1B) is suppressed ([0042] signal strength at target 012 does not reached CHO threshold) until the another target cell has a trigger quantity parameter greater than an offset (141 conditional HO Figure 1B) of the serving cell (140 Figure 1B MR sent when signal at source decrease and at target increase [0042]).

For claims 5, 14, Yiu discloses herein the configuration information (e.g. 914 Figure 9) is used to begin the handover (CHO [0196-0197])  to the another cell  (new target 013 Figure 1E) on a condition that the trigger condition (148 Figure 1E MR criterion met) is met after the time period has elapsed  (initial target timer expires 145 Figure 1C).  

For claims 7, 16, Yiu discloses wherein the information indicating the trigger condition (low threshold [0195]) includes a trigger quantity value (Figure 1B) for the handover to the another cell (target Figure 1B) and the handover procedure begins on a condition (140 Figure 1B) that a measured signal quality of the another cell is offset (141 conditional handover signal strength Figure 1B) by at least a predetermined amount from the trigger quantity value (141 Figure 1B).

For claims 8, 17, Yiu discloses wherein at least one of the information indicating the trigger condition (914 Figure 9 CHO cond)  is based on a measurement report transmitted by the WTRU (904 Figure 9 early measurement report [0195]).


Claims 6, 9, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of R2-1700864 and further in view of  Park et al. (US 2018/0279193 hereafter Park).

For claims 6, 15,  Yiu discloses releasing RACH resources when a conditional handover has failed [0058], but does not explicitly teach a contention based RACH. However, Park in the same field conditional handovers teaches a transceiver (310 Figure 3) configured to receive, from a cell (e.g. 124 Figure 1 ng-eNB), a conditional reconfiguration message (handover command Figure 14)  that includes a trigger condition (e.g. RSRP delta [0276]) and configuration information ([0276] RSRP threshold) for handover to  another cell based on the trigger condition ([0276] RSRP threshold), wherein the trigger condition is based on a radio link failure (RLF) ([0244] RSRP threshold for beam failure recovery) or a failure of a beam;  wherein a random access procedure (Figure 10), with a contention based random access channel (RACH) resource ([0243] 1020 Figure 10) selected by the WTRU, on the another cell is utilized after the configuration information (RSRP threshold) is applied on a condition that, a contention free RACH resource ([0243] both contention based or contention free Msg 1) is unavailable, and the time period has elapsed  ([0244] RACH configuration including RSRP threshold with contention resolution timer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt the teachings of Park of a random access preamble to initiate communication with the target cell [abstract]. 

For claims 9, 18, Yiu and Park discloses wherein the WTRU configured to select  a beam ([0244 Park] RACH for beam failure recovery) and a corresponding random access channel (RACH) resource above a threshold (149 Figure 1E Yiu handover condition met for new target) for the another cell to perform a RACH procedure (Figure 10 Park) after the handover (new target improves in signal strength [0051 Yiu]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.M./Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415